Humanity, our greatest
concern, is the reason why we are gathered here today.
Humanity stands at a defining moment in world
history. The challenge before us is to harness the
collective consciousness and will of the international
community to address the problems of planet Earth.
During the course of the past century, the
disparities between and within nations have widened.
Poverty, ill-health, illiteracy and hunger among the
world's people have increased. The world's ecosystem,
the foundation upon which we all depend for survival,
is rapidly deteriorating. That is why we must regard
this moment as significant in human history, despite
Fukuyama's claim that history has ended. The Third
Millennium offers us the opportunity to break away
from the shackles of the past and create new
beginnings. The choices that we make can change the
face of humankind and lead to the accepted goals of
global peace, economic and human security and the
greater good of humanity.
The past century was replete with examples of
nations preening themselves for conquest and
domination. The conquistadors who plundered the New
World are still at large, using global institutions, new
technologies and weapons of destruction to oppress and
dominate the weak, the innocent and the dispossessed
sectors of mankind. The message that Saint Lucia
brings to this Millennium Assembly comes from the
pen of Saint Lucia's Nobel Prize Laureate Derek
Walcott, who reminds us that, “There are no worlds to
conquer/But worlds to re-create”.
Minds that are historically poisoned with
conquest can hardly experience the essential
equanimity and calm of re-creation. The theme of this
millennium Assembly reaches out in the direction of
re-creation: a people-centred reshaping of the role and
function of the United Nations and a purposeful moral
thrust in re-creating the battered, demoralized societies
in which we live.
8

That is why we must embrace the United Nations
Millennium Summit's theme, “We the peoples: The
Role of the United Nations in the twenty-first century”.
The attainment of meaningful transformation in the
world system calls for a United Nations capable of
assuming a vanguard role in development and in
advancing human society and security. The United
Nations system must play a critical role in promoting
global responsibility. Global responsibility implicitly
involves some form of moral commitment to human
welfare. It is the formulation of economic programmes
designed to bring about economic redistribution, to
safeguard against economic crises and to formulate
developmental policies that are in keeping with
environmental protection and sustainability.
The United Nations should be strengthened to
play a more central role in development, ensuring
equity and security for its small, vulnerable Members
like Saint Lucia against the greed of profit-driven
Powers. Instead, we are witnessing a consistent,
systemic weakening of the United Nations' role in
development, with development issues being left to
undemocratic institutions like the World Bank, the
International Monetary Fund (IMF) and the World
Trade Organization (WTO), which perpetuate global
economic inequities and ignore the development issues
and concerns of developing countries.
The United Nations Development Programme
(UNDP), the United Nations' primary development
agency, is now reoriented to giving advice in
governance and democratic elections. The United
Nations therefore plays a peripheral role in
development, and small States like Saint Lucia are left
on their own to be devoured by powerful States backed
by powerful transnational corporations.
Saint Lucia joined this Organization and
entrusted it with our hopes of peace, security and
development. This Organization has passed on our trust
to a few dominant Powers and corporations. If the
United Nations has a diminished role in ensuring
development, peace and security for its small and
vulnerable Members, then our presence here is an
unnecessary diversion of our scarce resources. In these
circumstances we feel threatened and vulnerable that
our trust has been betrayed.
The greater good of human security cannot be
fostered simply through peacekeeping operations and
humanitarian missions. There must be a global drive to
empower people, through the elimination of the
adverse conditions that cause the incapacitation of the
human spirit and the imprisonment of the imagination.
Hence, the United Nations of the twenty-first century
must be capable of playing a significant role in
liberating the human spirit and imagination through
education and real opportunity. It must be able to
reposition itself to give practical meaning to the rising
tide all over the world as the common man aspires to
higher and wider horizons.
In reaffirming our faith in the United Nations and
its Charter, it is again with the hope of saving
succeeding generations from the scourge of war. The
threat to peace does not necessarily emanate from
military warfare. There are new forms of war currently
being waged on the small, the weak and the vulnerable.
In previous addresses to this Assembly, and in the
statement of our Head of Government to the
Millennium Summit, we pointed out the injustice
perpetrated on Saint Lucia and other banana-producing
countries of the Caribbean by the WTO, through its
rejection of the marketing regime for bananas in
Europe as being WTO-incompatible. That ruling has
condemned our countries to the prospect of economic
ruin, in that the stabilizing force of our economy has
been dealt a mortal blow.
Since that ruling by the WTO, which granted an
unreasonably limited time to adjust our economy, we
have lost 50 per cent of our foreign exchange earnings,
while thousands of farmers have become unemployed
and poverty and crime are on the increase. Yet, despite
our urgent economic situation, negotiations between
the European Union (EU) and the United States have
been stalled. Saint Lucia calls on the United States to
resume discussions with the European Union on a new
marketing system for bananas that could be acceptable
to all, giving due consideration to the Caribbean
proposal. But that is a pipedream. Our hopes have
slipped on a banana skin, because there is a new
sweetheart deal between Britain and the United States.
Resilient a people as we are, we are moving to
diversify our economies and to build another sector —
financial services. Again, the economic giants are
determined to crush our development efforts and
subject our people to poverty by attacking yet another
sector of our narrow economic base.
Saint Lucia has acted in good faith in fulfilling
our obligations to the Charter of the United Nations,
9

assuming equality of all Member States. We have
respected the territorial integrity and political
independence of other Member States and have never
interfered in the internal affairs of another State.
Today, the Organisation for Economic
Cooperation and Development (OECD) has chosen to
dictate the tax policies of Saint Lucia and other
Caribbean islands by labelling our tax regime as a
harmful tax haven and is threatening to impose
sanctions for non-compliance with its prescribed
changes to our tax policies.
It is Saint Lucia's sovereign right to determine its
taxes. We cannot tell the OECD countries what taxes to
impose, nor do we expect interference in the exercise
of the sacred right entrusted to us by our citizens. Our
development options are few and limited, and we
consider the OECD action a violation of our basic
human right to development and to pursue a decent
standard of living for our people.
Our peace is threatened, our democracy is being
undermined. The conditions for conflict are being
created in my country and in the region, and yet,
instead of addressing development, we are being asked
to strengthen the United Nations to intervene in
national crises.
Within the context of a globalized world, the
concept of sovereignty is fast becoming an endangered
species. No self-respecting nation would willingly
abandon its sovereignty for the illusion of a better
world, when all the signals from this brave new world
are destructive and negative. In respect of
peacekeeping interventions, one can surrender
sovereignty to avoid a holocaust but certainly not to
permit well-heeled rapacious countries to hog the
capital flows in the financial services sector.



Last week, through our Heads of State and
Government, we reaffirmed our faith in the United
Nations and its Charter as indispensable foundations
for a more peaceful, prosperous and just world. This
reaffirmation is of particular significance to small
developing States like Saint Lucia, lacking the size and
resources to urge the international community to give
due consideration to our concerns and interests. We
agreed to entrust the United Nations with ensuring
equality among States. It is of paramount importance to
us that the United Nations does not flinch in its role of
fostering international dialogue and consensus
building, so that the concerns and interests of all
Member States are adequately addressed and reflected
in the work of the Organization. We do not expect our
trust to be given to more powerful influences to
determine our collective future. We rededicated
ourselves to upholding the principle of equality of
States and expect that equality to be realized in policy
directives of the United Nations with a balance in
representation of the interests of Member States and
regions.
Saint Lucia calls on the United Nations to assume
its rightful, central role in development and the
governance of globalization, to promote democracy
and good government nationally and internationally, to
stand for right and the protection of its weak and
vulnerable Members against the powerful and
dominant and to seek equality and justice for all. This
should be the focus of the United Nations in the new
millennium if poverty is to be eradicated and peace
enjoyed.
Saint Lucia cannot be enthusiastic about other
issues until development and equity in the global
economy become a priority. Our decline in revenues
denies us the capacity to increase our contribution to
peacekeeping, and we will be reluctant to do so until
there is an increase in our participation and benefit
from the global economy. Man cannot live by
governance alone or peace alone. Our people must find
the sustenance that will enable them to participate in
governance and peace. Saint Lucia therefore eagerly
looks forward to the convening of the
intergovernmental conference on financing for
development to discuss in a holistic manner issues of
trade, finance and monetary matters in the context of
globalization and trade liberalization.
We have always promoted an integrated approach
to development and global issues, and this age of
technology and interdependence lends itself more than
ever to the integrated approach of assessing and
addressing the issues at hand.
We continue to view the financing for
development process as the missing and the critical
link in the development agenda for a sustainable and
lasting resolution to poverty and threats to peace. We
hope that through this process the United Nations will
reclaim its legitimate role in development, entrusted to
10

it in the Charter, and promote the effective
participation of all its Member States in the governance
of the global economy and globalization, for the
benefit of all the peoples of the world.
The greatest threat to world peace and democracy
is the systemic imbalances and inequities in the global
economy and the institutions that govern it. This
situation is unsustainable and explosive. The thrust of
many statements made during the Millennium Summit
and this session has been to strengthen peacekeeping
efforts with resources and personnel. We recognize that
there is need for improvement in peacekeeping efforts
to make them more effective. However, equal emphasis
and effort are not being committed to addressing the
real threats to peace and the primary causes of war.
Developing countries are threatened by continued
deprivation and inequities in the global economy.
Unless these inequities and imbalances are corrected,
we will continue to create situations of unrest and
threaten intervention while causes go unaddressed.
Similarly, we parade the fashionable notion of
poverty eradication in isolation, ignoring the complex,
multi-faceted nature of poverty and the causes of
poverty, including global economic inequities. This
façade to placate the poorest is fooling some of the
people, but not all of the world's poor. The holistic
nature of development takes precedence over the
palliative of poverty eradication. International
cooperation in development should instead be
demonstrated through meeting the United Nations
target of 0.7 per cent of gross domestic product in
overseas development assistance, through debt
cancellation, special and differential treatment on a
contractual basis for developing countries and adequate
financial support for the United Nations' development
programmes.
We have reaffirmed our commitment to
promoting democracy, albeit with the emphasis on
democracy at the national level. The inherent problem
in achieving this objective is clear, since democracy at
the national level is undermined by the lack of a
commensurate level of democracy at the international
level. The world's peoples and leaders will rightly
mock the call for democracy if this principle is not
equally applied in the Security Council, the Bretton
Woods Institutions and the World Trade Organization,
the main institutions that currently govern world affairs
in peace, security and the world economy, respectively.
The United Nations must demonstrate leadership of
democracy at the global level if we are to believe in
this principle as a foundation for peace and prosperity
in the new millennium. All Member States must be
able effectively to participate in matters of peace,
security and the global economy in order to give real
meaning to democracy and governance.
The symbolism of the United Nations is
universally recognized, but our role in this millennium
is to redefine its goals, sharpen its focus and make it a
more efficient instrument for effecting global change
and development. But this institutional change must be
inspired and fired by the commensurate determination
of Member nations to re-create their own societies. The
resonance and sympathetic vibration of our visionary
Secretary-General Kofi Annan is not enough. We as
Member nations must set about the task of societal re-
creation, within the parameters of our own societies, to
offset the negative influence of moral degradation,
crime, drugs and anti-social behaviour. These are the
benchmarks of the uncivil society.
In the re-creation of our own societies we face the
structural disadvantages of unemployment, illiteracy
and the tyranny of consumerism and materialism. Our
young people are cannon-fodder for the blandishments
of cable television. They lap up a culture and a lifestyle
that militate against their own self-development. They
fail to understand the nexus between earning and
spending and develop an appetite for consumer
durables which their economic base could never
support. They become aggressively fired-up with
demands and rising expectations that neither the
resources of the State nor their flimsy work ethic can
entertain. They develop a culture of carping criticism
that leaves no space for a culture of appreciation.
Caribbean Governments look on almost helplessly at a
growing phenomenon that threatens to disturb the
rhythm of projected economic growth and breeds a
kind of lawlessness which conventional law-and-order
techniques cannot contain.
As globalization erodes the economic and social
bases of our islands, international and bilateral aid
dwindles. As ideologies and ideals give way to
pragmatism, the weak social and political fabric of
these fledgling nations is laid bare. The vocabulary of
containment and patience can no longer hold back the
anarchist tide of popular revolt. Small nations will
encounter their own Seattles, with no National
Guardsmen to come to the rescue, no sustaining


philosophies to stem the tide, only the grim statistics of
falling revenues and rising expectations.
Nations which attempt to grapple with these
social problems have incurred the wrath of large
countries, culminating in isolation and the imposition
of sanctions. Countries like Cuba and Libya have felt
the crush of sanctions. The United Nations system must
rethink the strategy of imposing sanctions and must
devise other means of ensuring compliance within the
international community. The imposition of sanctions
is often inhumane and is usually accompanied by
devastating economic consequences and fails to
produce the desired effect in targeted countries. The
international community should realize that
interventions, embargoes and sanctions do not a
democracy make.
Because of the untold suffering inflicted on
civilian populations, a twenty-first century United
Nations system cannot continue to endorse the
imposition of sanctions. What is even more devastating
is that the general will of this Assembly is often flouted
and ignored when the international consensus calls for
a removal of sanctions. Is democracy merely a
convenient attitude? If so, it begs the question as to the
insistence that countries like Cuba should conform to
the principles of democracy when these principles
themselves are being compromised and rejected as a
matter of convenience. It is these injustices and
violations that have turned world opinion in favour of
the embattled Caribbean country Cuba and have made
its leader Fidel Castro a living symbol of the
unconquerable spirit of our people to triumph over
adversity and incredible odds.
More than ever, the positives of a reformed
United Nations will become a refuge, a bastion of hope
for nations nonplussed by events that seem suddenly
out of their control. In my previous address to this
time-honoured institution, I alluded to the plight of
Africa. I should like to reiterate that as Africa was the
last impression of the twentieth century, poetic justice
demands that it must be our first preoccupation in the
twenty-first century.
In the process of re-creation, Saint Lucia and the
Caribbean must strive to become a catalyst for peace in
the international forum. We must use our collective
influence to contain the border disputes that threaten to
create friction in Latin America and the Caribbean. We
must also be wary of importing conflicts into our
region.
In the case of Taiwan and China, it is vital that
we pursue the line of working towards a one-China
policy instead of fuelling the hostilities that
characterize the existing relationship between these
two countries. An early resolution of the impasse
between Taiwan and China will strengthen the
solidarity of the developing world.
In the case of Africa, the Caribbean has always
enjoyed a peculiarly symbiotic relationship with
Africa. Men like Padmore, C.L.R. James, Eric
Williams, Sir Arthur Lewis and Walter Rodney have all
worked assiduously at the side of African leaders like
Nkrumah, Nyerere, Sékou Touré and Léopold Senghor
in order to realize the ultimate dream of a united Africa
liberated from the bondage of poverty, disease and
exploitation. This noble tradition must continue. Once
again, Saint Lucia calls on its CARICOM colleagues to
pursue the possibility of obtaining observer status at
the Organisation of African Unity.
The peoples of the African continent face the
onslaught of the AIDS pandemic that threatens to
decimate the population of the entire continent. But the
devastating effect of AIDS is felt not only on the
African continent. Today the world is confronted with
the greatest health crisis in human history. The effects
of this disease can destabilize fragile democracies and
economic progress in both the developing and the
developed world.
We welcome President Clinton's efforts to create
an African AIDS Trust Fund and the pledge of one
billion US dollars to combat AIDS in sub-Saharan
Africa. We also welcome Cuba's undertaking to send
three thousand Cuban doctors to Africa. However,
given the transnational nature of the disease, the United
Nations should use its institutions to launch a
movement aimed at the complete eradication of this
scourge. If the world is to survive the ravages of this
plague, we must not only pledge financial resources
towards research and the development of
pharmaceuticals, but we must make those
pharmaceuticals affordable and accessible and also
continue to sensitize the international community to
preventive measures.
At year's end, the General Assembly will witness
the end of the first International Decade for the
Eradication of Colonialism. Much remains to be done
12

before the United Nations is successful in carrying out
its statutory mandate to ensure complete and absolute
political equality for the peoples of the relevant
territories. This must remain the guiding principle of
the international community. That the majority of the
remaining Non-Self-Governing Territories are small
islands does not mean that the self-determination of
their peoples is less important than for former
territories which achieved sovereign status. We must
resist all attempts to legitimize the present unequal
colonial arrangements, which do not provide for full
and absolute political equality. Saint Lucia therefore
fully endorses the proclaiming of a second Decade for
the Eradication of Colonialism and calls on Member
States and United Nations organizations to fulfil their
responsibilities under the Charter and relevant General
Assembly resolutions.
On the initiative of the Government of Canada, a
debate has started in the forum of the Organization of
American States on the subject of global human
security. It is comforting for developing States, and
especially small developing States, to feel that the
conscience of the international world has been pricked
into focusing on the security of the entire globe — the
entire globe. On a discordant note, the United States of
America is now concentrating its attention on a
national missile defence system aimed at protecting the
United States from missile attacks. At this strategic
juncture in the new millennium, when world leaders
are gingerly nurturing a culture of peace and
disarmament, this action runs counter to the mood for
reconciliation and universal nuclear disarmament. This
unfortunate and myopic emphasis on the protection of
one nation and one people might well trigger a rash of
self-protective nuclear explosions, effectively eroding
the fragile trust which underpins the hope for global
human security.
There are no worlds to conquer, but worlds to
recreate. The recreation of the United Nations must be
posited on the basis of mutual respect between rich and
poor, mutual respect between large and small nations.
As small and desperate as our islands appear to be, we
should hold fast to the principles that inform the
operations of the United Nations.
We challenge the paradigm shift which the
developed nations are cleverly manipulating to shunt
the focus of the United Nations towards peacekeeping
and humanitarian assistance. Saint Lucia states clearly
and unequivocally that the United Nations focus should
zero in on development as a radical instrument for
eradicating poverty and war.
No $600 million carrot will tempt us to abandon
the principle of a nation's capacity to pay. No Congress
should determine the scale of assessments for the
United Nations, and there should be no conditionality
for paying arrears and meeting one's obligations to this
Organization.
The hungry sheep look up and are not fed. The
wolves run amok and batten on their hunger, and the
cycle goes on in its impropriety. This Organization
must not flinch in its millennial resolve to end the
carnage.
“So I come to you from the weary battlefield of
time
Armed with the disappointments of yesterday
The sufferings of today and the dreams of
tomorrow
In the struggle I may die
But let's not forsake another tomorrow”.



